FILED: JANUARY 27, 2000


IN THE SUPREME COURT OF THE STATE OF OREGON


TERRENCE LEE TUCKER,


Petitioner on Review,


	v.


BOARD OF PAROLE AND

POST-PRISON SUPERVISION,


Respondent on Review.


(CA A92606; SC S44326)


	On review from the Court of Appeals.*


	On petition for review filed June 27, 1997.


	Daniel Q. O'Dell, Deputy Public Defender, Salem, filed the petition for review. 
With him on the brief was Sally L. Avera, Public Defender.


	Christine Chute, Assistant Attorney General, Salem, filed the brief for respondent
on review.  With her on the brief were Hardy Myers, Attorney General, Salem, and
Virginia L. Linder, Solicitor General.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen, and Durham,
Justices.**


	MEMORANDUM OPINION


	The petition for review is allowed.  The decision of the Court of Appeals is
vacated.  The case is remanded to the Court of Appeals with instructions to dismiss the
petition for judicial review.  See Quintero v. Board of Parole, 329 Or 319, 986 P2d 575
(1999).


	 *Judicial review from the Board of Parole and Post-Prison     Supervision.

 148 Or App 273, 939 P2d 172 (1997).


	**Fadeley, J., retired January 31, 1998, and did not participate in this decision;
Graber, J., resigned March 31, 1998, and did not participate in this decision;
Kulongoski, Leeson, and Riggs, JJ., did not participate in the consideration or decision
of this case.